—Appeal from a judgment of the County Court of Schenectady County (Reilly, Jr., J.), rendered June 16, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Upon reviewing the record and the brief submitted by defense counsel, we find that there are no nonfrivolous issues that could be raised on appeal. Consequently, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.